Opinion issued November 18, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–00826-CV




JOHN W. BANOS, Appellant

V.

BRIAN J. CHALMERS, Appellee




On Appeal from the 278th District Court
Walker County, Texas
Trial Court Cause No. 21901C




MEMORANDUM OPINIONAppellant John W. Banos has neither established indigence, nor paid all the
required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent), 20.1 (listing requirements for establishing indigence); see also Tex. Gov’t
Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon Supp. 2004) (listing fees in court
of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals).  After being
notified that this appeal was subject to dismissal, appellant John W. Banos did not
adequately respond.  He responded by stating that he has filed an affidavit with the
trial court to proceed in forma pauperis.  This unsworn affidavit, filed August 13,
2004, was not timely filed, however.  
          Texas Rule of Appellate Procedure 20.1 provides that appellants must file their
affidavits of indigence in the trial court with or before the filing of their notice of
appeal.  Appellate courts may extend the time for filing a notice of appeal if the
appellant files a proper motion to extend the time for filing the affidavit of indigence
within 15 days of the deadline for filing the affidavit.  See Tex. R. App. P. 20.1(c)(3).
Here, however, appellant filed his notice of appeal on July 30, 2004, and did not file
his unsworn “affidavit of indigency” until August 13, 2004.  Appellant filed no
motion to extend the time for filing the affidavit of indigence. The time for filing a
motion for extension of time to file an affidavit of indigence (August 28, 2004) has
passed.
          Accordingly, we dismiss the appeal for want of prosecution.  See Tex. R. App.
P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).
All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Hanks.